                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION


MICHAEL PERRY                                                                          PLAINTIFF
ADC #096905

v.                                   No: 5:19-cv-00088 JM-PSH


RORY GRIFFIN, et al.                                                                DEFENDANTS


                                               ORDER

          The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris, and the objections filed. After

carefully considering the objections and making a de novo review of the record in this case, the

Court concludes that the Proposed Findings and Partial Recommended Disposition should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

          Preliminary relief is not warranted. Perry’s motion for a preliminary injunction is therefore

denied.

          IT IS SO ORDERED.

          DATED this 18th day of July, 2019.



                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
